EXHIBIT 99.1 February 26, 2013 FOR IMMEDIATE RELEASE Mexco Energy Corporation Reports Third Quarter Financial Results MIDLAND, TX – 2/26/13 Mexco Energy Corporation (AMEX: MXC) reported a net loss of $39,580 for the quarter ending December 31, 2012, the Company’s third quarter of fiscal 2013, a decrease from a net income of $50,961 for the same quarter of fiscal 2012. Operating revenues in the third quarter of fiscal 2013 were $790,604, a 4% increase from $757,560 for the third quarter of fiscal 2012. The average sales price for the quarter ending December 31, 2012 was $5.59 per Mcfe compared to $6.10 per Mcfe for the quarter ending December 31, 2011, a decrease of 8%.Oil production increased 23% and gas production increased 10% during the third quarter of fiscal 2013 as compared to the third quarter of fiscal 2012. For the nine months ended December 31, 2012, the Company reported a net loss of $102,034 compared to net income of $234,618 for the same period of fiscal 2012.Operating revenues decreased 13% to $2,161,326 for thenine months ended December 31, 2012 from $2,482,415 for the same period of fiscal 2012. The average sales price of oil and natural gas for the nine months ended December 31, 2012 was $5.44 per Mcfe compared to $6.33 per Mcfe for the quarter ending December 31, 2011, a decrease of 14%.Oil production increased 14% and gas production decreased 3% for the nine months ended December 31, 2012 as compared to the same period of fiscal 2012. On December 31, 2012, the Company purchased all of the outstanding ownership interests of TBO Oil & Gas, LLC, a Texas limited liability company which owns non-operated working interests producing primarily oil.The cash purchase price of $1,150,000 was funded from our $4.9 million bank credit facility.These interests cover approximately 280 wells located in 16 counties in Texas, New Mexico and North Dakota. The Company participated in drilling a horizontal well in Ellis County, Oklahoma which on February 22, 2013 produced per day 803 barrels of oil, 143 barrels of water and 4,531,000 cubic feet of natural gas on a 21/64” choke.The Company owns approximately a 1.2% working interest (.9% net revenue interest) in this well.Tammy L. McComic, President of the Company, stated, “Although the Company has previously participated in several horizontal wells, this well is one in a growing trend toward horizontal oil wells of the Company and the industry.”The Company has interests in horizontal oil wells in the Bakken of North Dakota and the Wolfcamp and Avalon-Bone Springs producing formations of Texas and New Mexico. Mexco Energy Corporation, a Colorado corporation, is an independent oil and gas company located in Midland, Texas engaged in the acquisition, exploration and development of oil and gas properties.For more information on Mexco Energy Corporation go to www.mexcoenergy.com. In accordance with the Safe Harbor provisions of the Private Securities Litigation Reform Act of 1995, Mexco Energy Corporation cautions that statements in this press release which are forward-looking and which provide other than historical information involve risks and uncertainties that may impact the Company's actual results of operations. These risks include, but are not limited to, production variance from expectations, volatility of oil and gas prices, the need to develop and replace reserves, exploration risks, uncertainties about estimates of reserves, competition, government regulation, and mechanical and other inherit risks associated with oil and gas production.A discussion of these and other factors, including risks and uncertainties, is set forth in the Company's Form 10-K for the fiscal year ended March 31, 2012.Mexco Energy Corporation disclaims any intention or obligation to revise any forward-looking statements. For additional information, please contact:Nicholas C. Taylor, Chairman and Chief Executive Officer or Tammy L. McComic, President and Chief Financial Officer, both of Mexco Energy Corporation, (432) 682-1119. Mexco Energy Corporation and Subsidiaries CONSOLIDATED BALANCE SHEETS December 31, March 31, (Unaudited) ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable: Oil and gas sales Trade Prepaid costs and expenses Total current assets Property and equipment, at cost Oil and gas properties, using the full cost method Other Less accumulated depreciation, depletion and amortization Property and equipment, net $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued expenses $ $ Long-term debt Asset retirement obligations Deferred income tax liabilities Commitments and contingencies Stockholders' equity Preferred stock - $1.00 par value; 10,000,000 shares authorized; none outstanding - - Common stock - $0.50 par value; 40,000,000 shares authorized; 2,102,866 and 2,099,116 shares issued; 2,039,699 and 2,035,949 shares outstanding as of December 31, 2012 and March 31, 2012, respectively Additional paid-in capital Retained earnings Treasury stock, at cost - 63,167 shares as of December 31, 2012 and March 31, 2012 ) ) Total stockholders' equity $ $ Mexco Energy Corporation and Subsidiaries CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Nine Months Ended December 31 December 31 Operating revenue: Oil and gas $ Other Total operating revenues Operating expenses: Production Accretion of asset retirement obligation Depreciation, depletion, and amortization General and administrative Total operating expenses Operating (loss) income ) ) Other income (expenses): Interest income 2 47 Interest expense ) Net other expense ) (Loss) income before provision for income taxes ) ) Income tax (benefit) expense: Current - ) - Deferred ) Net (loss) income $ ) $ $ ) $ (Loss) earnings per common share: Basic $ ) $ $ ) $ Diluted $ ) $ $ ) $ Weighted average common shares outstanding: Basic Diluted
